FLETCHER, Chief Judge
(dissenting):
I dissent. The Court originally granted the petition for review in this case to specifically consider the question of whether the additional sentencing instructions after the original announcement of sentence were prejudicially incomplete and inadequate, and the subsequently adjudged bad-conduct discharge was invalid. The majority has chosen to address only the second portion of this issue, and as I do not concur with their disposition, I will address each aspect of this granted issue.
I feel that it is readily apparent that the trial judge failed to properly instruct the court members. Examination of the instructions given1 reveals that the judge failed to: (1) set forth the proper procedures to be utilized in reconsideration; (2) detail and tailor his initial instructions as to possible clemency recommendations to the situation which had developed; and (3) advise the court members that they could not increase the severity of the sentence. Additionally, he failed to give the trial defense counsel an opportunity to request or propose additional instructions. See United States v. Keith, 22 U.S.C.M.A. 59, 46 C.M.R. 59 (1972); United States v. Kuzilik, 49 C.M.R. 525 (A.F.C.M.R. 1974); United States v. Haynes, 44 C.M.R. 713 (N.C.M.R. 1971). It is clear that the ultimate responsibility for framing issues and providing guidance to the members is upon the military judge. United States v. Graves, 23 U.S.C.M.A. 434, 50 C.M.R. 393, 1 M.J. 50 (1975). His failure to properly “enlighten” the court members in this difficult situation necessitates curative action in the form of a sentence rehearing. United States v. Keith, supra; United States v. Turner, 14 U.S.C.M.A. 435, 34 C.M.R. 215 (1964).2
As I stated initially, I do not share the majority’s conclusions as to the second facet of the granted issue. I do not believe that an announced sentence is severable one part from another. An announced sentence, the elements of which do not individually each fall within the prescribed maximum according to law, is totally void ad initium. To hold otherwise is to subscribe at this level to a concept which prognosticates that there is no interrelationship among the several elements of the announced sentence. The two announced sentences in this case documented the reciprocal influence of the elements in the minds of the court. To separate them, as the majority does here, totally violates the court members’ determinations as to sentencing. I would overrule United States v. Long, 4 U.S.C.M.A. 101, 15 C.M.R. 101 (1954), and those cases relying upon its rationale, where inconsistent with the concepts expressed herein.
Believing as I do that the initial sentence was void, and in the absence of instructional deficiencies, I would need only look to the question whether the second announced sentence was in conflict with the applicable provision of the Manual for Courts-Martial. Paragraph 76e, Manual for Courts-Martial, United States, 1969 (Revised edition) provides:
The court may not, however, reconsider the sentence with a view to increasing its severity after the sentence has been announced unless the sentence prescribed for the offense of which the accused has been convicted is mandatory. (Emphasis added.)
*353This is not a task which I believe that this Court can complete in this case because of the aforementioned numerous instructional problems.
This Court should not, as a court of law, either bifurcate a sentence so as to destroy a prescribed jury function, or delineate degrees of severity to discharges, even though possibly catalogued as to governmental perquisites, that fall in the classification of less than honorable. To do as the majority does in this case makes this Court the ultimate sentencing authority — a function not contemplated by Congress,3 nor properly within the purview of any terminative reviewing court. The end result of the majority’s mechanics is that the ultimate sentence is reduction to the grade of E-3, and confinement at hard labor for twelve months, which totally disregards the members’ fixed verdict design to discharge the appellant from the military service. This is a disregard of the rights of an integrated society provided with court-jury sentencing4 to protect itself.
For the reasons stated above, I would reverse the decision of the Navy Court of Military Review and direct the Judge Advocate General of the Navy to return the record to the same or a different convening authority for a sentencing rehearing if practicable.

. The majority sets forth the full text of the judge’s instructions in part I of its opinion.


. We, unlike the courts of military review, do not have sentence reassessment powers, and I therefore, regard it as improper in this case to attempt to “cure,” correct or modify a sentence imposed by the trial court.


. Compare Articles 66 and 67, Uniform Code of Military Justice, 10 U.S.C. §§ 866 and 867.


. See Articles 51 and 52, UCMJ, 10 U.S.C. §§ 851 and 852.